DETAILED ACTION
This Office Action is responsive to communications of application received on 2/17/2021. The disposition of the claims is as follows: claims 1-16 are pending in this application. Claims 1, 9 and 12 are independent claims.
Your application has been assigned to Art Unit 2675. Please be sure to use this Art Unit number on all correspondence to help us route your case and respond to you in a timely fashion.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 10/3/2019 has been considered by the Examiner. A copy which has been signed, initialed and dated is included with the present Office Action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse in the reply filed on 2/17/2021 is acknowledged. Claim amendments filed 2/17/2021 has been entered and made of record.
Claims 1-16 are allowable. The restriction requirement among different groups, as set forth in the Office action mailed on 12/20/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12/20/2020 is withdrawn in view of claim amendments.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1: The present invention is directed to a method of selecting media size for the multipurpose paper tray. None of the prior art cited alone or in combination provides the motivation to teach the claimed combination of creating an overall list of all sizes of printable media capable of fitting in the tray by comparing dimension ranges of the tray guide positions to a predetermined media size dimension list for the tray in multiple orientations and creating a prioritized list of printable media sizes capable of fitting in the tray for given tray guide positions. These limitations in combination with all other limitations required in the claimed invention are not fully disclosed by the prior arts of record.
Regarding Claim 9: The present invention is directed to a printer configured with the multipurpose paper tray. None of the prior art cited alone or in combination provides the motivation to teach the claimed combination of compare dimensions for the selected media size for the print job to the measured minimum and maximum values for both 
Regarding Claim 12: The present invention is directed to a non-transitory computer readable medium comprising code configured to receive instructions for a printer to conduct a print job. None of the prior art cited alone or in combination provides the motivation to teach the claimed combination of calculate an orientation of the printable media based on the combined print criteria and the determination that the printable media is a proper size match for the print job; and select a tray setting from which to perform the print job based on the calculated orientation of the printable media, wherein the code is further configured to identify that the printable media in the multipurpose tray is the proper size match for the print job when the multipurpose tray is configured in an any size print media configuration. These limitations in combination with all other limitations required in the claimed invention are not fully disclosed by the prior arts of record.
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. 2006/0072139 (Hult et al.) teaches systems and methods (figures 7-8 and 10) for sensing media size and alleviate the necessity of the user to enter the correct page size into the image formation device. The size of the media loaded into the image 
U.S. 2010/0119272 (Lee) teaches an image forming apparatus (figures 4-6) including a display part to input information about a print medium; a print medium tray to load the print medium; a paper guide to align the loaded print medium in the print medium tray; a sensor to sense information about the a of the print medium according to movement of the print medium guide; and a control unit to receive the sensed print medium size information from the sensor and to input the print medium size into the display part.
U.S. 2013/0222819 (Johnson et al.) teaches an image forming apparatus (figures 2-3) including a print controller that is operable to receive a print job; and a rasterizer of the print controller that is operable to identify multiple types of media that will be utilized for printing the print job by rasterizing raw print data of the print job, and to indicate the multiple types of media to the control system; the control system is further operable to generate a list of printable media that will be utilized for printing the print job based on the multiple types of media identified by the rasterizer, and to provide the list of printable media to a print operator.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG D TRAN whose telephone number is (571)270-5309.  The examiner can normally be reached on Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUNG D TRAN/Primary Examiner, Art Unit 2675